DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated 20 June 2022 with respect to the pending claims have been considered, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 5, 7 - 10, 29, and 31 - 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiba, et al. (US 6084981 A) in view of Erten, et al. (US 20040223391 A1) and further in view of Matsumoto, et al. (US 20190034748 A1.)
	Regarding claim 1, Horiba, et al. (hereafter, “Horiba”) discloses an imaging device (Fig. 1) comprising a plurality of circuits (image conversion processing unit, 2; comprising multiple layers/circuits of neural network, 4; explanatory neural network circuit shown in Fig. 4),
wherein the plurality of circuits comprises:
a plurality of pixels (Fig. 7 shows images, 11, containing a plurality of pixels, 12/13) comprising a circuit configured to generate a first signal (input information, 8, for the neuron constitutes a single pixel, [c. 6, ln. 50 - 56]) and a first operation circuit (25) configured to generate a second signal by multiple the first signal by a weight coefficient (24); and
a second operation circuit (26) configured to perform an arithmetic operation (addition) using a plurality of second signals output from the plurality of pixels (summation of pixels I1 to In after weighting, as shown in Figs. 4/7), and
wherein the first operation circuit is configured to be supplied with a potential corresponding to the weight coefficient (shown in Fig. 4.)

However, while Horiba discloses the operation circuitry, the reference fails to clearly disclose that each pixel contains the circuitry, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Erten, et al. (hereafter, “Erten.”)
Erten discloses an imaging device (Figs. 6, 7) comprising a plurality of pixel circuits (Fig. 6B) using a neural network [0003, claim 4], similar to Horiba.  However, Erten also discloses that the plurality of circuits exists within one pixel for the neural network (Fig. 6B shows various feed-forward and feedback circuits to connect to other neurons in the imaging array; Fig. 6C shows the logic circuits and memory circuits which are all part of a single pixel shown in Fig. 6B.)
Because Erten discloses a structure where each pixel contains the operating circuits of a neural network, a similar pixel structure can be adopted by Horiba to incorporate its operating circuits within each pixel cell as well.  This way, the operations disclosed in Horiba for each pixel signal can be performed quickly and with little delay due to the proximity of the circuits to each other.  Therefore, it would have been obvious to one of ordinary skill in the art to include the circuits within each pixel cell as taught by Erten in order to perform the operations quickly and efficiently.

Lastly, while Horiba and Erten discloses the above, the combination fails to specifically disclose that the second operation circuit is located below the plurality of pixels, as required by the instant claim.  However, this arrangement is considered obvious to one of ordinary skill in the art, as taught by Matsumoto, et al. (hereafter, “Matsumoto.”)
Matsumoto discloses an image sensor (100) that performs feature extraction via a neural network [0022], similar to Horiba and Erten.  Additionally, Matsumoto discloses that the operation circuits for performing the neural network occur on different substrates (multiplying substrate, 140; adding substrate, 150; convolution adding substrate, 160; activating function substrate, 170; etc.) that are arranged and stacked below the pixel array (pixel substrate, 120.)  This arrangement allows for a compact surface area of the image sensor, while also including the circuits necessary for the neural network in the stack.
Therefore, it would be obvious to one of ordinary skill in the art that this stacked arrangement could be used for the image sensor of Horiba and Erten in order to minimize the surface area exposed to the optical axis while still maintaining the neural network circuitry.

Regarding claims 2 and 7, the combination satisfies claim 1 and further Horiba discloses wherein the plurality of pixels in each of the plurality of circuits is arranged in p/x rows and q/y columns (Figs. 4/7 shows neural network operational circuits displayed in parallel rows and columns), and wherein each of p/x and q/y is a natural number of 2 or more (shown in Figs. 4/7.)

Regarding claim 3, the combination satisfies claim 1 and further Horiba discloses wherein the second operation circuit comprises a circuit configured to execute at least a part of a product-sum operation (adder 26 performs summation).

Regarding claim 4, the combination satisfies claim 3 and further Horiba discloses wherein the second operation circuit further comprises a circuit configured to determine a signal output from the circuit configured to execute at least the part of the product-sum operation (adder, 26, which is a circuit part of hidden layer, 22, processes signal output from the weighting.)

Regarding claim 5, the combination satisfies claim 1 and further Horiba discloses wherein the second operation circuit corresponds to at least as part of a neural network (Figs. 4/10.)

Regarding claim 8, the combination satisfies claim 1 and further Horiba discloses wherein output signals of the plurality of circuits are configured to be processed in parallel (parallel processing of each layer shown in Fig. 7.)

Regarding claim 9, the combination satisfies claim 1 and further Horiba discloses wherein each of the plurality of circuits is configured to output a digital signal (Oj, [c. 4, ln. 50.])

Regarding claim 10, the combination satisfies claim 1 and further Horiba discloses a chip including the imaging device (Fig. 1.)

Regarding claim 29, Horiba discloses an imaging device (Fig. 1) comprising a plurality of pixels (shown, at least in Fig. 7), the plurality of pixels comprising (where each neuron circuit of Fig. 4 corresponds to a single pixel, as disclosed in [c. 6, ln. 50-56]):
a circuit configured to generate a first signal (photoelectric conversion element inherent to photography that generates an imaging input signal I1); and
a first operation circuit (25) configured to generate an output signal by multiplying the first signal by a weight coefficient (24),
wherein the first operation circuit is configured to be supplied with a potential corresponding to the weight coefficient (Wj1, Wj2, …, Wjn, shown in Fig. 4.)

However, while Horiba discloses the operation circuitry, the reference fails to clearly disclose that each pixel contains the circuitry, as required by the instant claim.  The arrangement of this circuitry within one pixel is rendered obvious for the same rationale as in the rejection to claim 1 and is similarly rejected in view of Erten.

Regarding claim 31, the combination satisfies claim 1, and further Horiba discloses
wherein the plurality of circuits comprises a third operation circuit (I/O conversion, 27), and wherein the third operation circuit is configured to determine a third signal output from the second operation circuit (sigmoidal or linear function, [c. 5, ln. 5 - 15.])
Additionally, the combination of Horiba and Erten render the arrangement of the circuit within a pixel obvious for the same rationale as in the rejection to claim 1.

Regarding claim 32, the combination satisfies claim 31, and further Horiba discloses wherein the first to third operation circuits correspond to at least a part of a neural network (Fig. 4 shows a circuit of a neuron of Fig. 3, which is part of the neural network shown in Fig. 2.)

Allowable Subject Matter
Claims 28, 30, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 28 and 30, the current prior art of record fails to disclose or reasonably suggest the arrangement of the first, second, and third layer, as required by the instant claims.
Regarding claim 33, the current prior art of record fails to disclose or reasonably suggest that the third operation circuit of both the first and second circuits are connected to a same scan line, as required by the instant claim.
Accordingly, these claims are considered to contain allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698